PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,225
Filing Date: 14 Dec 2018
Appellant(s): DIC Corporation



__________________
James E. Armstrong, IV
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 13th 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 11th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Chaiklahan et al., “Stability of phycocyanin extracted from Spirulina sp.: Influence of temperature pH and preservatives” (from Process Biochemistry 47 (2012) 659-664).

Regarding claims 1, 5-7 and 9: Chaiklahan discloses stabilizing the protein based pigment, phycocyanin (i.e., a phycobiliprotein), by combining an aqueous solution comprising 30 mg powdered phycocyanin with 0.12g of citric acid (i.e., preservative/chelating agent) (see Chaiklahan abstract; page 660, section 2.2), which provides a coloring material comprising about 20wt% protein-based pigment and about 80% chelating agent. Moreover, Chaiklahan discloses of attaining a lyophilized powder of the stabilized phycocyanin-citric acid composition (see Chaiklahan page 660, section 2.4). Accordingly, Chaiklahan reads on claim 1: “[a] coloring material comprising a protein-based pigment and a chelating agent, the protein-based pigment including one or more compounds selected from the group consisting of a chlorophyll-protein complex, a carotenoid-protein complex, and a phycobiliprotein, the content of the protein-based pigment in the coloring material being 5% by mass or more and 90% by mass or less, the content of the chelating agent in the coloring material being 10% by mass or more and 95% by mass or less, with the content of solid components in the coloring material being 100% by mass, wherein the chelating agent includes at least one compound selected from the group consisting of citric acid, malic acid, ethylenediaminetetraacetic acid, and salts of citric acid, malic acid, and ethylenediaminetetraacetic acid, and wherein the coloring material is a powder”, claim 5: “the protein-based pigment includes a phycobiliprotein”, claim 6: “the phycobiliprotein includes phycocyanin”, claim 7: “the total content of the protein-based pigment and the chelating agent in the coloring material is 60% by mass or more and 100% by mass or less with the content of solid components in the coloring material being 100% by mass” and claim 9: “The content of water in the coloring material is 15% by mass or less”, 
Regarding claim 3: Given the fact citric acid has two or more carboxyl groups, Chaiklahan meets the claimed limitations.
Regarding claim 8: Given the fact Chaiklahan does not disclose the presence of trehalose, Chaiklahan meets the claimed limitations.   
Regarding claim 14: Chaiklahan contemplates using the stabilized phycocyanin in food products (see Chaiklahan page 659), which meets the claimed limitations.

(2) Response to Argument
The response is ordered according to Appellants’ arguments, highlighted in bold below.
	
	
	Appellant argues on pages 4-7 of the “Appeal Brief” that Chaiklahan fails to anticipate the claimed invention, because Chaiklahan discloses of lyophilizing the preserved phycocyanin solutions for microstructure examination via a scanning electron microscope, and disclosing in figure 5 the scanning electronic microscope images of the sucrose stabilized phycocyanin extract and sodium chloride stabilized phycocyanin extract, and section 2.4 and detailed experiment in Chaiklahan, only sucrose and salt were tested as preservatives. The examiner respectfully disagrees.
	Given the fact Chaiklahan discloses in section 2.4 of obtaining powder of phycocyanin extract, denatured phycocyanin and phycocyanin with preservatives following lyophilyzation, whereas the preservatives, according to section 2.2 of Chaiklahan, are citric acid, d-sorbitol, sucrose, glucose, sorbic acid, sodium chloride, sodium azide, or ascorbic acid, the lyophilized phycocyanin with preservatives in Chaiklahan meets the claimed limitations.

	Appellant argues on pages 7-8 of the “Appeal Brief” that Chaiklahan fails to anticipate the claimed invention, because Chaiklahan discloses measuring the pH and thermal stability of phycocyanin aqueous solutions attained by dissolving lyophilized preservatives and phycocyanin extract (see Chaiklahan sections 2.1-2.2) and measuring the stability of the phycocyanin in a solution and presents evidence in figure 3 that NaCl exhibits better thermal stability of phycocyanin than citric acid in solution. The examiner respectfully disagrees.
	The fact that Chaiklahan discloses of measuring the pH and thermal stability of solutions comprising preserved phycocyanin extract, does not negate the fact that Chaiklahan discloses obtaining powder of phycocyanin extract, denatured phycocyanin and phycocyanin with preservatives following lyophilyzation, whereas the preservatives are citric acid, d-sorbitol, sucrose, glucose, sorbic acid, sodium chloride, sodium azide or ascorbic acid.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  
                                                                                                                                                                                                      /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.